Citation Nr: 0806192	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  98-16 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for gout, right shoulder. 

2.  Entitlement to an initial disability rating in excess of 
20 percent for gout, left shoulder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for gout, right  knee.

4.  Entitlement to an initial disability rating in excess of 
10 percent for gout, left knee.

5.  Entitlement to an initial disability rating in excess of 
10 percent for gout, right  wrist.

6.  Entitlement to an initial disability rating in excess of 
10 percent for gout, left wrist.

7.  Entitlement to an initial disability rating in excess of 
10 percent for gout, right elbow.

8.  Entitlement to an initial disability rating in excess of 
10 percent for gout, left elbow.

9.  Entitlement to an initial disability rating in excess of 
10 percent for gout, right hand and fingers.

10.  Entitlement to an initial disability rating in excess of 
10 percent for gout, left hand and fingers.

11.  Entitlement to an initial disability rating in excess of 
10 percent for gout, right ankle.  

12.  Entitlement to an initial disability rating in excess of 
10 percent for gout, left ankle.

13.  Entitlement to an initial disability rating in excess of 
10 percent for gout, right foot.

14.  Entitlement to an initial disability rating in excess of 
10 percent for gout, left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 

INTRODUCTION

The veteran had active service from June 1979 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
gout with seronegative polyarthritis and assigned an initial 
40 percent disability evaluation, effective August 5, 1997 
(the day after discharge from active service).

The case was remanded in August 2000 for the RO to consider 
newly received evidence, to obtain additional clinical 
records, and to afford the veteran a VA rating examination.

An October 2001 Board decision denied the veteran's claim.  
He appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, 
pursuant to a Joint Motion for Remand, the Court vacated the 
October 2001 Board decision and remanded the matter back to 
the Board for development consistent with the Joint Motion.  
Then the Board remanded the case in September 2003 and May 
2006 for further development, including instructions to the 
RO to assign an appropriate rating for each joint affected by 
gout and then compare the resulting combined rating with a 
rating that could be assigned on the basis of the active 
process.

In August 2007, the RO granted separate ratings for each 
joint affected by gout.  The ratings assigned are reflected 
in the issues noted above.  Each separate rating assigned 
were not the highest ratings available.  Thus, the Board 
concludes that the claims for increase are still pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Gout, right and left shoulders is manifested by 
limitation of arm movement to midway between the side and 
shoulder level; there are no findings of ankylosis, malunion 
of the humerus, or recurrent dislocation of the humerus at 
the scapulohmeral joint.    

2.  Gout, right and left knees is manifested by slight 
limitation of flexion and good extension. 

3.  Gout, right and left wrists is manifested by limitation 
of motion, but no evidence of ankylosis.  

4.  Gout, right elbow was manifested by flexion greater than 
100 degrees and extension less than 45 degrees prior to July 
2005.  

5.  Gout, right elbow was manifested by flexion limited to 80 
degrees and extension less than 45 degrees on examination in 
July 19, 2005.  

6.  Gout, right elbow is manifested by flexion greater than 
100 degrees and extension less than 45 degrees from September 
26, 2006.  

7.  Gout, left elbow is manifested by flexion greater than 
100 degrees and extension less than 45 degrees.  

8.  Gout, bilateral hands and fingers is manifested by 
decreased palmar flexion and joint motion; there was no 
evidence of ankylosis.  

9.  Gout, right ankle is manifested by moderate limitation of 
motion.  

10.  Gout, left ankle was manifested by moderate limitation 
of motion prior to July 19, 2005. 

11.  Gout, left ankle was manifested by marked limitation of 
motion on examination on July 19, 2005. 

12.  Gout, left ankle is manifested by moderate limitation of 
motion from September 26, 2006. 

13.  Gout, right and left foot were manifested by moderate 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
gout, right shoulder are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for a rating in excess of 20 percent for 
gout, left shoulder are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2007).

3.  The criteria for a rating in excess of 10 percent for 
gout, right knee are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).

4.  The criteria for a rating in excess of 10 percent for 
gout, left knee are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).

5.  The criteria for a rating in excess of 10 percent for 
gout, right wrist are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215 
(2007).

6.  The criteria for a rating in excess of 10 percent for 
gout, left wrist are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5215 
(2007).

7.  The criteria for a rating in excess of 10 percent for 
gout, right elbow, prior to July 19, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5206, 5207 (2007).

8.  The criteria for a rating of 20 percent, but no higher, 
for gout, right elbow, effective July 19, 2005, are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5206, 5207 (2007).

9.  The criteria for a rating in excess of 10 percent for 
gout, right elbow, effective September 26, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5206, 5207 (2007).

10.  The criteria for a rating in excess of 10 percent for 
gout, left elbow are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5206, 
5207 (2007).

11.  The criteria for a rating in excess of 10 percent for 
gout, right hand and fingers are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5024, 5215 (2007).

12.  The criteria for a rating in excess of 10 percent for 
gout, left hand and fingers are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5024, 5215 (2007).

13.  The criteria for a rating in excess of 10 percent for 
gout, right ankle are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 
(2007).

14.  The criteria for a rating in excess of 10 percent prior 
to July 19, 2005 for gout, left ankle are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5271 (2007).

15.  The criteria for a rating of 20 percent, but no higher, 
for gout, left ankle, effective July 19, 2005, are met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5271 (2007).

16.  The criteria for a rating in excess of 10 percent for 
gout, left ankle, from September 26, 2006, are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5271 (2007).

17.  The criteria for a rating in excess of 10 percent for 
gout, right foot are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5284 
(2007).

18.  The criteria for a rating in excess of 10 percent for 
gout, left foot are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5284 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated May 2006 and December 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the increased rating 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the correspondence cited above and elsewhere during the 
appellate process.  The Joint Motion for Remand listed the 
diagnostic criteria for rating gout and discussed in depth 
how a higher evaluation could be assigned.  Cumulatively, the 
veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disabilities and the effect 
that worsening has on his employment.  The veteran was also 
provided the applicable diagnostic codes under which he is 
rated.  Each diagnostic code contains criteria necessary for 
entitlement to a higher disability ratings that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result); 
the claimant was informed that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  Not only 
have the appellant and his representative been informed of 
what is necessary for a higher rating, they have demonstrated 
actual knowledge by statements (including those in the Joint 
Motion for Remand) that show an awareness of what is 
necessary to substantiate the claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was examined on a 
number of occasions to determine the severity of his gout.  
The duties to notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, as the 
Board is granting higher ratings for gout, right elbow, and 
gout, left ankle, the RO will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the awards.  Therefore, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate rating, see 38 C.F.R. § 4.2 (2007), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases where the appeal ensues from the veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Gout, Right and Left Shoulders

The veteran's gout, right and left shoulders are rated 
separately under Diagnostic Code 5201.  As reflected in the 
September 2006 VA examination report, the veteran is right-
hand dominant.  Thus, the veteran's service- connected gout, 
right shoulder disability is rated pursuant to the relevant 
schedular criteria for the dominant, or "major" arm, and 
the left shoulder disability is rated for the nondominant, or 
"minor" arm.  See 38 C.F.R. § 4.71a (2007).

Under Diagnostic Code 5201 for "major" arm, a 30 percent 
rating is warranted for limitation of motion of the arm 
midway between side and shoulder level.  A 40 percent rating 
is warranted where limitation of motion of the arm is to 25 
degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
A higher evaluation is not allowable pursuant to Diagnostic 
Code 5201.  Id.

Under Diagnostic Code 5201 for "minor" arm, a 20 percent 
requires evidence of limitation of motion of the minor arm to 
midway between side and shoulder level.  A 30 percent rating 
requires evidence of limitation of motion of the minor arm to 
25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  A 40 percent disability rating necessitates evidence 
of limitation of motion of the major arm to 25 degrees from 
the side.  A higher evaluation is not allowable pursuant to 
Diagnostic Code 5201.  Id.  The normal ranges of motion of 
the shoulder are set forth at 38 C.F.R. § 4.71, Plate I.  
Normal forward elevation, or flexion, is from 0 to 180 
degrees.  Normal shoulder abduction is also from 0 to 180 
degrees.  Normal external rotation and internal rotation are 
from 0 to 90 degrees.

The veteran is currently rated at 30 percent disabling for 
gout, right shoulder, and 20 percent for gout, left shoulder.  
Upon review, a higher rating for gout, right and left 
shoulders is not warranted at any time during the claims 
period.  VA examinations in June 1998, January 2001, and July 
2005 show motion greater than 25 degrees from side.  VA 
treatment records do not show motion at or less than 25 
degrees form side.  The most severe demonstration of 
limitation of motion on clinical evaluation was abduction of 
the right shoulder limited to 50 degrees by pain.  See 
January 2001 VA examination report.  In the left shoulder, 
pain began at 90 degrees.  Id.  As such, higher ratings are 
not warranted under Diagnostic Code 5201 for gout, right and 
left shoulders.  38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic 
Code 5201.

Neither shoulder demonstrates ankylosis of scapulohumeral 
articulation, malunion of the humerus, or recurrent 
dislocation of the humerus at the scapulohumeral joint to 
warrant higher ratings under other pertinent diagnostic 
codes. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 
(2007).

Gout, Right and Left Knees

The veteran's gout, right and left knees are currently rated 
as 10 percent disabling each under Diagnostic Code 5010.  
Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  According to Diagnostic Code 5003, the 
diagnostic code which rates impairment resulting from 
degenerative arthritis, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  VA standards describe normal 
range of motion of the knee as from 0 to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

On review, VA examinations in June 1998, January 2001, July 
2005, and September 2006 showed evidence of some limitation 
of motion of the knees, including limitation due to pain and 
repetitive motion, the exhibited motion loss, even 
considering additional limitation due to pain, does not 
warrant a higher evaluation.  The July 2005 VA examination 
report findings represent the most severe level of limitation 
in the record.  Here, range of motion of the right knee was 
from 0 to 100 degrees of flexion with pain beginning at 80 
degrees.  Motion decreased against firm resistance and with 
repetition to 60 to 70 degrees after repetition.  For the 
left knee, range of motion was 0 to 130 degrees with pain 
beginning at 110 degrees.  The July 2006 VA examination 
report showed extension at -5 to 0 degrees with pain.  In 
short, the veteran never exhibited a compensable limitation 
of motion of the knee joint and is currently receiving the 
minimal compensable evaluation for pain on motion.  Thus, 
even after considering DeLuca, the criteria for a higher 
rating under Diagnostic Codes 5260 or 5261 are not met.  38 
C.F.R. §§ 4.40, 4.45, 4.59,  4.71a.  

Other potential Diagnostic Codes have been considered.  
However, VA examinations in June 1998, January 2001, and July 
2005 showed no significant swelling or effusion.  Both knees 
were stable with negative Lachman's, drawer, varus and valgus 
stress testing, and negative McMurray's testing.  VA 
examination in September 2006 revealed negative Lachman and 
McMurray testing.  Stable to varus and valgus stress.  These 
findings demonstrate no basis for separate compensable 
ratings under Diagnostic Code 5257.  38 C.F.R. § 4.71a 
(2007).



Gout, Right and Left Wrists

The veteran's gout, left and right wrists are currently rated 
10 percent disabling for each wrist under Diagnostic Codes 
5024 by analogy under tenosynovitis.  Tenosynovitis under 
Diagnostic Code 5024 is to be rated on limitation of motion 
of affected parts as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2007). 

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  That is 
the highest schedular disability rating available under that 
Diagnostic Code.  See 38 C.F.R. § 4.25 (2007).  However, 
there are several applicable codes under which the veteran 
could be rated.

38 C.F.R. § 4.118, Diagnostic Code 5214 (2007), concerns 
ankylosis of the wrist. Under that diagnostic code, a 20 
percent disability rating is warranted when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion in the 
minor wrist.  A 30 percent disability evaluation is warranted 
when there is favorable ankylosis in 20 to 30 degrees 
dorsiflexion in the major wrist; however, that provision 
requires the presence of ankylosis, a manifestation not 
present in the veteran's case.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  Because 
the veteran is able to move his wrists, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5214.

Although there are other diagnostic codes that potentially 
relate to impairment of the wrists, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's gout, right 
and left wrists.  For example, there is no evidence of 
peripheral nerve impairment so as to warrant application of 
Diagnostic Code 8515.  



Gout, Right and Left Elbows

The veteran's gout, left and right elbows are currently rated 
as 10 percent disabling each under Diagnostic Codes 5024 by 
analogy under tenosynovitis.  Tenosynovitis under Diagnostic 
Code 5024 is to be rated on limitation of motion of affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2007). 

Limitation of motion of the elbows is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5206 and 5207.  Diagnostic Code 5206, 
pertinent to limitation of forearm flexion, provides for a 10 
percent rating where flexion is limited to 100 degrees; a 20 
percent rating where flexion is limited to 90 degrees; a 30 
percent rating where flexion is limited to 70 degrees; a 40 
percent rating where flexion is limited to 55 degrees; and a 
50 percent rating where flexion is limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent rating where extension 
is limited to 45 or 60 degrees; a 20 percent rating where the 
extension is limited to 75 degrees; a 30 percent rating where 
extension is limited to 90 degrees; a 40 percent rating where 
extension is limited to 100 degrees; and a 50 percent rating 
where extension is limited to 110 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5207.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher initial rating for the 
veteran's gout, left elbow, have not been met.  Reviewing the 
evidence of record, particularly VA examinations in June 
1998, January 2001, July 2005, and September 2006 fail to 
show significant limitation of motion of the left elbow.  

For the right elbow, VA examinations in June 1998 and January 
2001 failed to show significant limitation of motion.  
However, VA examination in July 2005 noted that resistance 
and repetition decreased the flexion to 80 degrees of the 
right elbow.  Resolving benefit of the doubt in favor of the 
veteran, a 20 percent rating is warranted for gout, right 
elbow, from July 19, 2005, the date of clinical findings 
noting the limitation of flexion to 80 degrees.  38 C.F.R. 
§ 3.102 (2007).  A rating in excess of 20 percent is not 
warranted.  Flexion was not limited to 70 degrees or less on 
the July 2005 VA examination.  However, on VA examination on 
September 26, 2006, right elbow range of motion was again 
nearly normal (0-135 degrees) with only minimal pain.  A 
rating greater than 10 percent is not warranted from the date 
of this examination.  

Gout, Right and Left Hands and Fingers

The veteran is rating as 10 percent disabling each for gout, 
left hand and right hands and fingers under Diagnostic Code 
5024.   

Pertinent evidence includes a VA examination in June 1998.  
Here, clinical findings showed an inability to extend his 
right index finger, and decreased grip strength in both of 
his hands.  VA examination in January 2001 noted significant 
motion deficit of the component of the right hand.  There was 
some swelling with effusion and fusiform deformity of the 
right ring finger.  There was no sign of clubbing.  There was 
a marked flexor deformity of the right index finger that 
approximated the tip of the right index finger about two 
inches from the palm.  The veteran was unable to extend his 
right finger and this compromises severely the function of 
his right hand.  The tip of the right thumb was barely able 
to contact the tip of the other fingers.  There was 
significant weakness in the function of the right hand during 
pushing, grasping, and probing.  The veteran was barely able 
to write with his right hand.  The left hand was normal, 
other than reduced strength at about 4/5, during grasping and 
pushing.  This was due to pain more than a neurological 
problem.  

VA examination in July 2005 noted the veteran's history of 
undergoing a right index finger tenodesis in September 1997 
for right index flexor tendon rupture.  Examination showed 
significant decreased joint flexion of the right index 
finger.  He was not able to get the pads of his fingers any 
closer than 2 inches from horizontal crease of the hand on 
the right.  He had decreased palmar flexion of the PIP joints 
0 to 30 degrees in the index, long, ring, and little finger.  
He was not able to flex or extend these joints against 
resistance and with repetition they gave out because of 
weakness.  His right index finger had flexure contracture of 
the PIP and the DIP joints and was unable to extend the PIP 
joint on the index finger beyond minus 30 degrees.  The DIP 
joints in the left hand showed decreased limitation of 
flexion.  Repetition of extension and flexion of the left 
hand joints were also reduced because of mild tenderness.  

As stated before, Diagnostic Code 5215 provides for a maximum 
10 percent rating where palmar flexion is limited in line 
with the forearm or where there is dorsiflexion of less than 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Since 
the veteran is already in receipt of a rating in excess of 10 
percent for each hand, Diagnostic Code 5215 cannot serve as a 
basis for an increased rating in this case.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  

The Board has also considered other possible rating codes for 
a higher rating.  While significant limitation of motion of 
the fingers is demonstrated, the Board notes that it has not 
been shown that the veteran has ankylosis in any of the 
digits of the hands.  Therefore, without evidence of 
ankylosis, consideration under the codes for ankylosis is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5216, 5217, 
5218, 5219, 5220, 5221, 5222, 5223, 5224, 5225, 5226.

As for other diagnostic codes, a 20 percent rating is 
warranted for limitation of motion of the thumb under 
Diagnostic Code 5228 where evidence shows a gap of more than 
two inches (5.1 cm.)  between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a (2007).  VA examination in June 1998 noted that the 
right thumb was able to contact the tip of the other fingers.  
Neurological disorders of the hands are not shown on 
examination.  Thus, a rating under 38 C.F.R. § 4.124a (2007) 
is not warranted.  .



Gout, Right and Left Ankles

The veteran's service-connected bilateral ankle disability is 
currently rated as 10 percent disabling for each ankle 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5024.  

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under Diagnostic Code 5271, a 10 percent 
disability evaluation for "moderate" limited motion of an 
ankle and a maximum evaluation of 20 percent for "marked" 
limited motion.  Normal range of motion of the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
38 C.F.R. § 4.71a., Plate II.

Motion testing of the ankles was not performed in June 1998 
or January 2001 VA examination.  VA examination in July 2005 
noted plantar flexion limited to 20 degrees, but was not able 
to extend or flex the left ankle against resistance or with 
repetition because of pain and weakness.  The right ankle was 
able to be dorsiflexed to 10 degrees and limited because of 
stiffness and could be plantar flexed to 30 degrees and 
limited with stiffness.  Resistance and repetition did not 
significantly change the range of motion in the right ankle.  

Upon review, the inability to extend or flex the left ankle 
against resistance or with repetition because of pain and 
weakness warrants a 20 percent rating for marked limitation 
of motion under Diagnostic Code 5271.  However, the right 
ankle showed moderate, not marked limitation of motion.  
Plantar flexion was limited to only 30 degrees with 
stiffness.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

On VA examination on September 26, 2006, range of motion of 
the ankles had returned to near normal.  Dorsiflexion was to 
20 degrees and plantar flexion to 40 degrees, with pain only 
in the final 10 degrees of motion and no additional 
limitation of motion with repetitive use.  Accordingly, no 
more than minimal compensable evaluations for ankle gout were 
warranted from that time.  

Greater evaluations for ankle disabilities, e.g. 30 and 40 
percent, are appropriate for disabilities involving ankylosis 
under Diagnostic Code 5270.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, a 20 percent evaluation is assigned for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  For ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, a 30 percent evaluation is warranted.  A 40 
percent evaluation is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2007).  However, ankylosis is not shown 
in this case.  Therefore, Diagnostic Code 5270 does not 
apply. 

In sum, a 20 percent rating is warranted for gout, left 
ankle, from July 19, 2005 to September 26, 2006.  A higher 
rating is not otherwise warranted for gout, bilateral ankle, 
at any time during the claims period.    

Gout, Right and Left Foot

The veteran is rating as 10 percent disabling each for gout, 
left and right foot under Diagnostic Code 5024.   

Diagnostic Code 5284 contemplates other foot injuries.  This 
code provides for a 10 percent evaluation for "moderate" 
symptoms, a 20 percent evaluation for "moderately severe" 
symptoms, a 30 percent evaluation for "severe" symptoms, 
and a maximum evaluation of 40 percent for actual loss of use 
of the foot, 38 C.F.R. § 4.71a, Diagnostic Code 5284 and 
Note, i.e. "when no effective function remains other than 
that which would be equally well served by an amputation 
stump ... with use of a suitable prosthetic appliance."  38 
C.F.R. § 4.63 (2007).

Upon review, the evidence demonstrates no more than moderate 
symptomatology for gout, left and right foot.  VA examination 
in June 1998 noted no swelling of the feet on evaluation.  VA 
examination in January 2001 revealed normal posture.  There 
was minimal hallux valgus and mild swelling with edema of 
both forefeet at the level of the dorsum.  There were no 
contractures.  There were no amputations.  The veteran was 
unable to walk on heels or toes.  There were good pedal 
pulses and o sign s of dermatophytosis or ulceration. 

VA examination in July 2005 noted no pes planus.  He did have 
hallus valgus to 10 degrees on the left great toe and 5 
degrees on right great toe.  The most he could extend the 
left foot was to minus 10 degrees.  He was able to plantar 
flex the left foot to 20 degrees.  He was not able to place 
the left foot in the 90 degree position and the most that he 
could extend the left foot was to minus 10 degrees.  He was 
able to plantar flex the left foot to 20 degrees.  He was 
unable to heel stand, unable to toe stand, and unable to 
because of poor balance and pain in the left ankle.  Again, 
he did walk with a limp in the left ankle. 

VA examination in September 2006 indicated 1st MTP joints 
with extension 0-90 degrees with pain from 70-90 degrees.  
Flexion 0-20 degrees with pain from 0-20 degrees.  Stable to 
varus valgus stress.  

The Board recognizes that motion of the feet are limited by 
objective findings of pain; however, limitation of motion is 
not to the level of moderately-severe or severe foot 
disability under Diagnostic Code 5284.  Flexion was limited 
to 20 degrees with pain, which represents 50 percent full 
range of motion.  While the veteran demonstrated poor balance 
and pain on examination, the July 2005 VA examiner attributed 
these symptoms to his left ankle problems, which are already 
separately compensated.  Based upon the above, a higher 
rating is not warranted under Diagnostic Code 5284.  
38 C.F.R. § 4.71a (2007).  

The veteran does not exhibit flatfoot, claw foot (pes cavus), 
or malunion of the tarsal to warrant higher ratings on other 
diagnostic codes pertaining to the foot.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278, 5283.  

Finally, the Board has considered whether a higher evaluation 
could be awarded for gout as an active process.  The veteran 
is currently receiving a combined evaluation of greater than 
60 percent for the residuals of his gout.  To receive a 
higher evaluation based on the active process, he would need 
to exhibit symptoms involving totally incapacitating 
constitutional manifestations associated with active joint 
involvement (100 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5002 (2007).  The veteran has not exhibited severe 
impairment of health, weight loss, anemia or incoordination 
of movement.  The criteria for a 100 percent rating are not 
shown or approximated and a higher rating for gout as an 
active process is not warranted.  

Summary

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher evaluations for gout, right and 
left shoulders, gout, right and left knees, gout, right and 
left wrists, gout, left elbow, gout right and left hands and 
fingers, gout, right ankle, and gout right and left foot.  
Thus, the preponderance of the evidence is against these 
claims. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Higher ratings are warranted for gout, right elbow, and gout, 
left ankle, as demonstrated in VA examination on July 19, 
2005.  Resolving benefit of the doubt in the veteran's favor, 
20 percent ratings are warranted for gout, right elbow, and 
gout, left ankle, effective July 19, 2005 to September 26, 
2006.  38 C.F.R. § 3.102 (2007). 


ORDER

An initial disability rating in excess of 30 percent for 
gout, right shoulder is denied. 

An initial disability rating in excess of 20 percent for 
gout, left shoulder is denied

An initial disability rating in excess of 10 percent for 
gout, right knee is denied

An initial disability rating in excess of 10 percent for 
gout, left knee is denied

An initial disability rating in excess of 10 percent for 
gout, right wrist is denied.

An initial disability rating in excess of 10 percent for 
gout, left wrist is denied.

An initial disability rating in excess of 10 percent for 
gout, right elbow is denied.

An initial disability rating in excess of 10 percent prior to 
July 19, 2005 for gout, left elbow, is denied. 

A disability rating of 20 percent for gout, left elbow, 
effective July 19, 2005 to September 26, 2006 is awarded, 
subject to the regulations governing the award of monetary 
benefits.

A disability rating in excess of 10 percent for gout, left 
elbow, from September 26, 2006, is denied. 

An initial disability rating in excess of 10 percent for 
gout, right hand and fingers is denied.

An initial disability rating in excess of 10 percent for 
gout, left hand and fingers is denied.

An initial disability rating in excess of 10 percent for 
gout, right ankle is denied.  

An initial disability rating in excess of 10 percent prior to 
July 19, 2005 for gout, left ankle is denied. 

A disability rating of 20 percent for gout, left ankle, 
effective July 19, 2005 to September 26, 2006, is awarded, 
subject to the regulations governing the award of monetary 
benefits.

A disability rating in excess of 10 percent for gout, left 
ankle, from September 26, 2006, is denied. 





An initial disability rating in excess of 10 percent for 
gout, right foot is denied.

An initial disability rating in excess of 10 percent for 
gout, left foot is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


